Citation Nr: 0117184	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for a back disorder.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for coronary artery disease (CAD).  

3.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for eye disorders.  

4.  Entitlement to a compensable rating for service-connected 
infectious jaundice.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The RO initially denied service connection for a back 
disorder in August 1951.  

3.  The evidence added to the record subsequent to the August 
1951 decision of the RO, pertaining to the veteran's claim of 
service connection for a back disorder, consists of treatment 
records, the veteran's own statements, to include testimony 
at a personal hearing in April 2001, and a statement provided 
by a fellow serviceman.  

4.  Evidence submitted since the August 1951 rating decision, 
when viewed in the context of the entire record, is 
cumulative and redundant, is not probative, and does not bear 
directly and substantially upon the issue at hand.  

5.  The RO initially denied service connection for CAD and 
eye disorders (glaucoma and cataracts) in November 1989.  

6.  The evidence added to the record subsequent to the 
November 1989 decision of the RO, pertaining to the veteran's 
claims of service connection for CAD and eye disorders, 
consists of treatment records, the veteran's own statements, 
to include testimony at a personal hearing in April 2001, and 
a statement provided by a fellow serviceman.  

7.  Evidence submitted since the November 1989 rating 
decision, when viewed in the context of the entire record, is 
cumulative and redundant, is not probative, and does not bear 
directly and substantially upon the issues at hand.  

8.  The veteran's infectious jaundice is healed and 
nonsymptomatic, and is manifested by a history of inservice 
treatment for such with some initial tenderness of the 
abdominal area; the record indicates there is no demonstrable 
liver damage with mild gastrointestinal disturbance.


CONCLUSIONS OF LAW

1.  The August 1951 decision denying service connection for a 
back disorder is final.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.104 (2000).  

2.  Additional evidence received since the August 1951 rating 
decision which denied entitlement to service connection for a 
back disorder is not new and material, and accordingly, the 
claim may not be reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.104 (2000).  

3.  The November 1989 decision denying service connection for 
CAD is final.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991& 
Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. § 3.104 (2000).  

4.  Additional evidence received since the November 1989 
rating decision which denied entitlement to service 
connection for CAD is not new and material, and accordingly, 
the claim may not be reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.104 (2000).

5.  The November 1989 decision denying service connection for 
eye disorders is final.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.104 (2000).  

6.  Additional evidence received since the November 1989 
rating decision which denied entitlement to service 
connection for eye disorders is not new and material, and 
accordingly, the claim may not be reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991 & Supp. 2000); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.104 (2000).  

7.  The criteria for a compensable evaluation for infectious 
jaundice have not been met.  38 U.S.C.A. §§ 1155, 5107(a), 
5107, 7105 (West 1991& Supp. 2000); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114 Diagnostic Code 7345 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475; 
114 Stat. 2096 (2000).  This new statute eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded), withdrawn sub nom. Morton v. Gober, 14 
Vet.App. 174 (2000) (per curiam order).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA § 7(a), 
114 Stat. 2096, 2099 (2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been adequately fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  A review of the 
rating actions, statement of the case (SOC), and supplemental 
statements of the case (SSOCs) in the appellant's appeal 
reflects that all applicable laws and regulations and bases 
for the RO's determinations have been provided during the 
appeal process.  The Board concludes that the discussions in 
the rating decision, SOC, and SSOCs informed the veteran of 
the information and evidence needed to substantiate the 
claim(s) and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Neither the veteran nor his representative has 
made reference to any unobtained evidence that might aid this 
claim or that might be pertinent to the bases for the denial 
of the claims.  The RO requested all relevant treatment 
records identified by the appellant, and the appellant was 
informed in various letters what records the RO was 
requesting and was asked to assist in obtaining the evidence.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 530 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Factual Background

A review of the service medical records (SMRs) is negative 
for complaints, treatment, or findings of a back disorder, 
cardiovascular disorder, or eye disabilities during service.  
These records do show that the veteran contracted infectious 
jaundice in 1948 during service.  


Service connection was granted for infectious jaundice 
disorder in an August 1951 rating decision.  Service 
connection was denied for a back disorder in that rating 
decision, on the ground that no chronic back disorder was 
indicated by the evidence of record.  The evidence considered 
included a VA examination report from August 1951.  A 
noncompensable rating was assigned for infectious jaundice 
from May 21, 1951, to July 31, 1951, followed by a 30 percent 
rating, effective from August 1, 1951.  Following VA 
examination in July 1956, which showed that the liver and 
spleen were not palpable and that laboratory results were 
essentially normal, the RO reduced the 30 percent evaluation 
to a noncompensable rating in an August 1956 rating 
determination.  This noncompensable rating has been in effect 
ever since.  

Postservice private and VA clinical records reflect that the 
veteran was treated by a private physician for glaucoma and 
cataracts in 1988 and 1989.  In 1989, he was seen by a 
private physician who noted that the appellant complained of 
back and shoulder pain since 1947, but no chronic back 
disorder was diagnosed.  Another private physician reported 
in 1989 that he had treated the veteran since 1985 for 
cardiac problems.  It was noted that the veteran had 
undergone the placement of a pacemaker and had coronary 
artery disease (CAD).  One private record reflects that the 
veteran gave a history of experiencing dysthymias since being 
treated for hepatitis during service.  

Service connection was denied for CAD and eye disorders in 
November 1989.  It was noted that the SMRs were negative for 
these disorders.  

In May 1998, the veteran submitted a statement in which he 
requested that he be granted service connection for the 
disabilities at issue, as well as an increased rating for his 
service-connected infectious jaundice.  Subsequently added to 
the claims file were private and VA records dated from 1983 
through 2000.  These clinical records reflect that the 
veteran underwent coronary artery bypass graft surgery in 
1985 and had a pacemaker installed in 1988.  In the mid 
1990s, he was treated for bilateral cataracts.  In 1998, he 
had a myocardial infarction, and, in May 2000, his old 
pacemaker was replaced with a new one.  Private records from 
1999 include laboratory results, none of which reflects liver 
damage.  

Two statements were added to the record in May 1999, provided 
by fellow servicemen.  One recalled that the veteran was 
treated for infectious jaundice during service.  Another 
remembered that the veteran had sustained an injury to his 
back during service when he was beaten by a Marine.  

At a Travel Board hearing before the undersigned in April 
2001 (the transcript is of record), the veteran testified in 
support of his claims.  Specifically, he reported that he was 
kicked several times during service, resulting in his back 
disorder.  He said that he was treated during service for his 
back complaints.  Additionally, he testified that he 
experienced fluttering of the pulse and was treated for such 
during service.  He argued that this shows that he had 
cardiac problems during service.  He also asserted that he 
was exposed to chemicals such as carbon tetrachloride in 
service, and that his postservice eye problems could be the 
result of exposure to flashes while welding in service.  As 
for his infectious jaundice, he took Zantac.  He reported 
indigestion, especially after eating greasy or spicy foods.  

Whether New and Material Evidence Has Been Submitted to 
Reopen the Claims of Entitlement to Service Connection for a 
Back Disorder, CAD, or Eye Disorders

Criteria 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

In the case of coronary artery disease, service incurrence 
may be presumed if the disease is manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

The Board notes that, until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), interpreting and applying 
the decision of the Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
procedure therein required was - first, it had to be 
determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim was reopened, it had to be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995).


Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  See generally Holliday v. Principi, 14 
Vet.App. 280 (2001).  Of significance in the present matter, 
is language in the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, therefore, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim of service connection for a psychiatric 
disorder.  We now know that, under the VCAA, cited above, 
well-groundedness following the reopening of a claim is a 
moot point.  If it is determined that new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), and 
the veteran's claim is reopened, barring a need for any 
further development, a merits analysis must then be 
undertaken.  


As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claims for service connection 
for a back disorder, CAD, and disorders of the eye, is that 
which has been submitted since the RO entered its previous 
final decisions on those matters.  

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, supra.  

Analysis

Back Disorder

The RO denied the veteran's original claim for service 
connection for a back disorder in August 1951, finding that 
no such disorder existed.  The veteran did not appeal, so 
that decision was final.  

Applying the law, including judicial precedent, to the 
instant case, the Board's analysis of the evidence submitted 
for the purpose of reopening this claim must include a review 
of all of the evidence submitted subsequent to the August 
1951 decision.  

The evidence of record at the time the RO considered this 
issue in 1951 consisted of the veteran's SMRs and a 
postservice VA examination report from August 1951.  Review 
of those records is negative for any report of a back 
problem.  

Evidence submitted since the 1951 decision, to include VA and 
private treatment records and examination reports, as well as 
statements and testimony at a personal hearing, shows that he 
complained of longstanding back problems in 1989, but no 
chronic back disorder was diagnosed.  Additional clinical 
records reflect treatment for a myriad of problems, but no 
chronic back disorder is indicated.  A fellow serviceman 
recalled that the veteran hurt his back during service.  

Upon review of the evidence of record, and consistent with 
the Federal Circuit's holding in Hodge, supra, the Board 
finds that the veteran has not submitted new and material 
evidence such as to reopen his claim for service connection 
for a back disorder.  The evidence previously of record did 
not establish that the veteran manifested a chronic back 
disorder during active service.  Indeed, no chronic back 
disorder was shown at the time of the claim.  As noted above, 
the veteran has proffered little in the way of "new" 
evidence as to this claim, inasmuch as evidence submitted 
since the initial denial continues to reflect occasional back 
complaints but no diagnosis of a chronic back disorder is 
indicated.  His contentions regarding this issue have been 
elaborated upon, but are essentially the same as when 
previously denied.  Accordingly, the Board finds that new and 
material evidence has not been received with regard to the 
veteran's claim for service connection for a back disorder.  
38 C.F.R. § 3.156 (2000).  


As the foregoing explains the need for competent evidence 
demonstrating that any current back disorder was incurred in 
or aggravated by military service, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application to reopen his 
claim for service connection for this disability.  See Graves 
v. Brown, 8 Vet. App. 522, 524 (1996).  Finally, because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit of the doubt doctrine may not be applied 
in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

CAD and Eye Disorders

The RO denied the veteran's original claim for service 
connection for CAD and eye disorders in November 1989, 
finding that these disorders were not demonstrated until many 
years after service discharge.  The veteran did not appeal.  

Applying the law to these claims, the Board's analysis of the 
evidence submitted for the purpose of reopening this claim 
must include a review of all of the evidence submitted 
subsequent to the previous final November 1989 decision.  

The evidence of record at the time  the RO considered this 
issue in 1989 consisted of the veteran's SMRs and a 
postservice VA examination reports from August 1951 and 
December 1956, as well as private records from 1985 through 
1989.  A review of those records is negative for any report 
of a CAD until 1985, and glaucoma and cataracts were not 
reported until 1988.  

Evidence submitted since the 1989 decision, to include VA and 
private treatment records and examination reports from 1983 
through 2000, as well as statements and testimony at a 
personal hearing, shows continued treatment for his heart 
disorder and for bilateral cataracts in the mid 1990s.  

Upon review of the evidence of record, and consistent with 
the Federal Circuit's instruction in Hodge, supra, the Board 
finds that the veteran has not submitted new and material 
evidence such as to reopen his claim for service connection 
for CAD or eye disabilities.  The evidence previously of 
record did not establish that the veteran manifested a 
chronic cardiovascular or eye disorder during service or for 
many years thereafter.  Indeed, no chronic heart disorder was 
shown until 1985, and no eye disorder was demonstrated until 
1988.  As noted above, the veteran has proffered little in 
the way of "new" evidence as to these claims, inasmuch as 
evidence submitted since the initial denial shows only 
postservice and continued treatment for disorders first 
clinically treated many years postservice.  While he has 
elaborated upon his contentions regarding these issues, they 
are essentially the same as when previously denied.  
Moreover, his contentions at the Travel Board hearing, 
regarding exposure to welding flashes and carbon 
tetrachloride in service, have not been supported by any 
medical evidence which might connect his currently claimed 
disabilities to such in-service exposure.  Accordingly, the 
Board finds that new and material evidence has not been 
received with regard to the veteran's claim for service 
connection for a back disorder.  38 C.F.R. § 3.156 (2000).  

As the foregoing explains the need for competent evidence 
demonstrating that any current heart disorder or eye disorder 
was incurred in or aggravated by military service, or that 
CAD was manifest to a degree of 10 percent within one year 
after discharge therefrom, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen his claims for service 
connection for these disabilities.  Graves, supra.  Finally, 
because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine may not 
be applied in these cases.  Annoni, supra.  

Increased (Compensable) Evaluation for Infectious Jaundice

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the entire erecorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

The veteran's infectious jaundice has been evaluated as 0 
percent disabling, or noncompensable, under DC 7345.  Under 
this code, infectious hepatitis with marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks' 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy, warrants a 100 
percent evaluation.  Infectious hepatitis with moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression warrants a 60 
percent evaluation.  Infectious hepatitis with minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures warrants a 
30 percent evaluation.  Infectious hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance warrants a 10 percent evaluation.  Infectious 
hepatitis which is healed and nonsymptomatic is 
noncompensable.  38 C.F.R. § 4.114, DC 7345 (2000).


Analysis

Upon review of the entire record, the Board concludes that 
the veteran's manifestations of infectious hepatitis do not 
warrant a compensable evaluation.  There is no evidence of 
demonstrable liver damage, and none of the medical evidence 
suggests any liver abnormality.  Findings regarding the liver 
remain negative.  Thus, the preponderance of the evidence is 
against the claim for a compensable rating for jaundice.

The potential application of various provisions of title 38 
of the Code of Federal Regulations (2000) have been 
considered, whether or not they were raised by the veteran, 
as required by the Court's holding in Schafrath v. Derwinski, 
supra.  The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
has necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Although the veteran has 
asserted that he has been impaired due to the condition, the 
Board finds no suggestion of the presence of factors which 
would seriously interfere with the ability to work.  At the 
recent hearing, the veteran testified that he sometimes 
missed a day or two of work due to gastrointestinal symptoms; 
however, the Board does not find that the current residuals 
of jaundice cause employment interference that could be 
considered marked.  Under these circumstances, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In denying the veteran's claim for an increased rating, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See Gilbert, 
supra.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for coronary 
artery disease is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for eye disorders 
is denied.  

Entitlement to a compensable evaluation for infectious 
jaundice is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

